DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung et al. (US 2017/0346294).
Regarding claim 5, Lung discloses a power conversion system [Fig.1] comprising: a power converter [4, 5] connected between a DC power source [2] and an AC power source [3]; an AC switch [Su, Sw] connected between the power converter and the AC power source [see Fig. 1]; an AC capacitor [Cr] connected on the power 
Regarding claim 6, Lung further discloses wherein a temporal change rate of the output voltage of the power converter is set such that when the control device controls the power converter to bring the output voltage of the power converter close to the voltage of the AC power source from the voltage of the AC capacitor gradually, current flowing to the AC power source is equal to or below an instantaneous rated current of the power converter [0074].
Regarding claim 7, Lung further discloses wherein a range of change of the output voltage of the power converter is set such that when the control device controls the power converter to bring the output voltage of the power converter close to the voltage of the AC power source from the voltage of the AC capacitor in a step-by-step manner, current flowing to the AC power source is equal to or below an instantaneous rated current of the power converter [0038-0040, 0074].
Regarding claim 8, Lung further discloses wherein the control device performs an arithmetic operation to calculate the voltage of the AC capacitor and the voltage of the AC power source in a coordinate system fixed to a phase of the voltage of the AC power source, and controls the power converter to bring the output voltage of the power 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836